I dissent. The board of directors of School District No. 1, Multnomah County, has by resolution declared the necessity of making a special tax levy outside the limits imposed by Article XI, § 11, of the Oregon Constitution, in the amount of $1,750,000, if present educational standards are to be maintained. The board has also by resolution called a special election to be held in connection with the next regular school election, being the primary election to be held on the 17th day of May, 1946, at which time a vote is to be taken upon the proposed special tax levy. The board has directed the officers of the school district to do all acts or things necessary or proper to carry out the foregoing resolution.
The questions to be decided are, first, whether there is any law under which the Portland School District can hold an election to authorize a special tax levy in excess of the six per cent limitation; and, second, whether it can hold the election as proposed in its resolution, and whether the registrar of elections should be directed by mandamus to perform duties in connection therewith.
In 1915 a statute was enacted applicable to the Portland School District, abolishing school meetings and authorizing the board of directors to fix the tax to be levied for the support of the district. The act provided machinery under which school elections should be held. Laws of 1915, Chapter 163, p. 198. Section 1 of that act was amended by the 1927 Laws, Chapter 42, p. 52, O.C. § 35-1701; and again by the Laws of 1933, Chapter 113, p. 112, O.C. Supplement 1935, § 35-1701. The section as thus amended provided for an annual election in the Portland School District to be held on the first *Page 585 
Tuesday of June, and provided further that any special election that may be legally held shall be held from 8:00 a.m. to 8:00 p.m., and shall be by ballot, and such ballot shall be uniform and shall be provided by the board of directors. Section 1 of the 1915 statute, as thus amended, was expressly repealed in 1937. Laws of 1937, Chapter 222, § 10. I think it is agreed that the repeal of the first section, as amended, of Chapter 163, Laws of 1915, rendered it impossible to invoke the remaining portions of the chapter, as the authority for the manner of conducting school elections in the district.
The question naturally arises whether Chapter 222 of the Laws of 1937, which emasculated the 1915 law by repealing Section 1 thereof, has provided any substitute provisions for the holding of elections in the Portland District on special tax levies. Without referring in detail to the provisions of the 1937 Act, it will be observed that Chapter 222 of the Laws of 1937 provides: (1) That "school elections" in the district "shall be held as in this act provided," § 1; (2) it provides in detail for the election and tenure of school directors; and (3) it provides that
    "At all elections held under this act, all persons residing within the limits of such school district and having the qualifications prescribed by law to vote for county officers shall be legal voters, qualified to vote at elections held hereunder, and the canvass and return of votes shall be conducted in the same manner, at the same time and under the same penalties as are now or hereafter may be prescribed by law relative to the election of county officers in the county in which such school district is located." Laws of 1937, Ch. 222, § 4.
It also imposes duties upon the county clerk of the county in connection with the elections and requires the school district to pay to the county treasurer a proportionate *Page 586 
cost of the general expenses of the election. Chapter 222 adequately provides machinery for a school election at which directors are to be elected, but, as stated by the majority, there is no mention of elections on special tax levies; and I, therefore, concede that Chapter 222 of the Laws of 1937 cannot be held to have operated in and of itself as the statutory authority for the holding of special tax levy elections. The majority concludes that there is no statutory authority under which the election as called by the board of directors can be held, and they appear to hold that there is no statutory authority under which the Portland School District can hold any election to authorize a special tax levy in excess of the six per cent limitation. With these conclusions, I respectfully disagree.
Article XI, § 11, of the Constitution provides that the six per cent limitation cannot be exceeded "unless specifically authorized by a majority of the legal voters" in the various tax levying districts. While this constitutional provision is not self-executing, it does contemplate that the voters of every such district shall be given the power to exceed the six per cent limitation by vote and it constitutes a mandate to the Legislature to enact appropriate legislation.
The action of the Legislature in repealing Section 1 (as amended) of Chapter 163, Laws of 1915, while leaving other portions thereof unrepealed, (see O.C.L.A. § 111-1521), and its failure to make any specific provision in the 1937 Act directly authorizing elections on special tax levies in the district, coupled with its failure at or after 1937 to enact any other statute covering such elections, leaves the statutory law in a state of confusion worse confounded.
From the standpoint of the interests of the district, the financial result of the majority rule is tragic, but *Page 587 
I concede that this is a consideration which should not influence the decision of the court. We cannot judicially supply fatal omissions in legislative codes, if such there be. But the issues of this case do present a legal, as distinguished from a financial, crisis which may properly, though within limits, influence judicial decision.
The constitutional provision cited supra contemplates that tax levying districts shall have the right by popular vote of qualified electors to exceed the six per cent limitation on tax levies. If we can find no statute which implements the constitutional provision as to the Portland School District, we deprive that district of a right which other municipal corporations and districts enjoy. We deprive it of a right which stems from the supreme law.
Pursuant to the mandate of the people, the Legislature implemented the constitutional provision by enacting a general statute (Chapter 150, Laws of Oregon 1917, p. 192; O.C.L.A. §§ 110-1101 to 110-1112, incl.), which provides:
    "Elections for voting upon the question of increasing the tax levy in the State at large, counties, municipalities and districts not possessing a separate legislative department, shall be called and held in the manner respectively provided herein." General Laws of Oregon, 1917, Ch. 150, § 1, p. 192.
Section 9 of that act (O.C.L.A. § 110-1109) is as follows:
    "In school districts the like determination and certificate upon the question of increasing the tax levy and fixing the date of the election shall be made by the board of directors and notice of such election given by the school district clerk in the same manner as other elections are called by such districts, which notice shall be given and published for not less than *Page 588 
twenty days prior to the date of the election. Such election shall be conducted and held and the result thereof ascertained in the usual manner of holding such elections in such districts respectively, and at the time specified in the notice." General Laws of Oregon 1917, Ch. 150, § 9, p. 194.
This enactment has never been repealed and should be given some meaning. By it the Legislature clearly intended to extend the rights arising under the constitution to all the districts mentioned in Section 1, supra. If we now hold that the Portland School District is deprived of the right vested in the voters of other districts we emasculate an unrepealed statute passed pursuant to constitutional mandate with the resultant discrimination against a single district when there is not a syllable in any statute which manifests even by implication an intention to deprive the qualified electors of the district of the rights accorded to voters of other districts. This, I agree, the court must do unless it can find statutory authority for holding the election. The conclusion reached by the majority is strongly supported. The issue is doubtful and confused, but I believe the considerations to which I have adverted require that this court should go to the very limit of permissible judicial construction in order to avoid a result which nullifies both the constitutional objective and the statute which implements that objective. If Section 9 of the 1917 Act is unrepealed, but cannot be invoked by the district in this case, it is pertinent to inquire under what circumstances could it be given any effect?
There being no other statute authorizing a special tax election in the Portland District, the vitalizing authority must come from Chapter 150 of the Laws of 1917, or not come at all. Turning to that chapter, *Page 589
quoted supra, we find that according to Section 1 an election on the question of increasing the tax levy "shall be called and held in the manner respectively provided herein." In Section 9 thereof, we find that the board of directors of the school district is to issue a certificate upon the question of increasing the tax levy. This they have done. They are to fix the date of the special election. This they have done by specifying the date of the general primary election which is also the date fixed by the Act of 1937 for the election of directors. Laws of 1937, Ch. 222, § 2, p. 318. Section 9 of the 1917 Act directs that notice of such election be given by the school district clerk "in the same manner as other elections are called by such districts." This provision is inaptly phrased, but it appears to mean that notice shall be given as notice is given for "other elections." It could not mean that notice is to be given by the school district clerk as elections are "called" by the directors. This requirement, we may assume, has been or would be performed by the school district clerk, for the resolution of the board directs in general terms that the officers of the district shall do all things necessary or proper.
But the question arises as to whether there is any law defining the duties of the school district clerk in giving notice.
On April 9, 1937, in response to an inquiry from the Superintendent of Public Instruction, the Attorney General ruled that in an election of directors to be held in June 1937, —
    "Since there is no special provision in said act or in any other statute, relating to notice of the school election in school districts of more than 100,000 population, it is my opinion that such notice should be published as provided in section 35-1007, Oregon Code 1935 Supplement, which is a general *Page 590 
statute relating to all school districts within the state of Oregon." Opinions of the Attorney-General, 1936-1938, p. 226.
Presumably his advice was followed, and the incident constitutes an administrative construction relevant here.
The statute to which the Attorney General referred provides:
    "The clerk of any school district in which a newspaper is published shall publish a notice of each annual and each special school meeting or election in one or more of the newspapers published in said district and having a general circulation in the district, such publication to be once a week for two successive weeks immediately preceding such meeting * * *." O.C.L.A. § 111-908.
Section 9 of the 1917 Laws provides that notice shall be given and published for not less than twenty days. Both provisions can be complied with. Thus we find statutory authority for each of the two essential acts which are jurisdictional; i.e., without the performance of which a special election would be void. There is specific authority for calling the election and for giving the necessary notice. Other provisions as to the manner of conducting elections may be required, but when enacted they are mostly of a ministerial character. They fall within the class of directory provisions as to which substantial compliance satisfies the requirements of law.
Such additional legislative provisions concerning the conduct of elections can be spelled out by the process of liberal construction required by the necessities of this case. Section 9 of the Act of 1917 provides that the election "shall be conducted and held and the result thereof ascertained in the usual manner of holding *Page 591 
such elections in such districts respectively." This act was passed in 1917, but it is a continuing provision authorizing future elections on special tax levies. The "usual manner" to which reference is made in the statute may change from time to time as statutes are changed.
Chapter 222 of the Laws of 1937, while it does not mention elections for special tax levies and deals specifically only with elections of directors, does nevertheless provide that "school elections * * * shall be held as in this act provided." And an election on a special tax levy is a "school election." Klutts v.Jones (1915) 20 N.M. 230, 148 P. 494; Vogel v. Steelman
(1916) 53 Okla. 557, 157 P. 280; McKinnon v. Union High SchoolDistrict No. 1 (1925) 116 Or. 543, 241 P. 386. So far as I know, the 1937 Act is the only one which now provides any machinery for any "school election" in the Portland District. As of this date, it is the only statute which defines the "usual manner of holding such elections in such districts respectively." (Sec. 9, Ch. 150, Act of 1917) Being constrained to seek a construction in harmony with the expressed constitutional provision and one which will give some meaning to the 1917 Act, I would construe the last quoted clause of the 1917 Act as adopting prospectively the "usual manner" of conducting a school election in the Portland District as the manner provided for conducting a special taxelection. The authority to take the essential steps for such election is to be found in, and only in, the 1917 Act; but by force of that act we would look to the usual manner of conducting a "school election," the only manner now provided by law, to-wit, by the 1937 Act for election of directors. Looking to that statute as a guide, the election would be held pursuant to the provisions of the 1917 Act which has *Page 592 
provided the rule for guidance, "the usual manner" in such district.
In the process of construction which the conditions seem to require, we may find some comfort in the rules which favor constructions which conform to the probable legislative intent and in those other rules which authorize reference to other statutes in pari materia, or which have a common purpose.
    "When a statute provides for an election submitting a matter or matters of county-wide policy to the voters of the entire county but prescribes only that the election thereunder shall be held under the election laws of the state and is silent as to the notice necessary to be given it becomes the duty of the court to resort to and apply such of the election laws as bear the closest analogy to the election provided for under the statute presently being considered, 59 C.J. p. 1041 et seq.; or to state the same principle in other words, a statute must be construed, so far as concerns the particular question at issue, as nearly as may be in accordance with the general system of which it forms a part, and for this purpose statutes upon cognate subjects may be resorted to although not strictly in pari materia. Lewis' Sutherland Statutory Construction (2d Ed.) p. 848; 25 R.C.L. pp. 1052, 1053, note 15. Applying and following the foregoing settled rules, we have concluded that sections 310 and 311, Code 1930, are here the closest of all among our statutes in point of analogy." Simpson County v. Burkett, 178 Miss. 44,  172 So. 329.
And see 59 C.J., Statutes §§ 619, 620; 50 Am. Jur., Statutes §§ 348, 349.
It may be objected that there are property qualifications for voters at elections on special tax levies and that the 1937 Act in dealing with election of directors establishes a different rule involving no property *Page 593 
qualifications for voters electing school directors. See O.C.L.A. § 111-910. This is true, but the 1917 Act does not deal with election of directors, which is only one of three types of school election. Nor does it adopt as a guide any provision of the 1937 Act concerning directors' elections or concerning the qualification of voters thereat. It adopts only the "usual manner" of holding a school election. The manner of holding an election may surely be distinguished from the qualifications of voters at the election.
The fact that the qualifications for voting in a special tax levy election differ from those for voting for directors or on other issues presented at the primary election may present difficulties, but not, I think, difficulties strange to election officials in the past. There would undoubtedly be required a separate ballot box for the ballots on the special levy, and ballots appropriate for use on the special tax election would be given only to those voters qualified to vote on that issue. It would be no more difficult to ascertain who is so qualified at the election on May 17 than it would be if the tax election were held separately on a different day. The task would be simplified by the fact that the statute provides:
    "In any county containing a school district which now has or hereafter may have a population of more than twenty thousand children of school age, the county clerk shall, in addition to such other information as may be required by law, require voters when registering to state under oath whether they are taxpayers within the meaning of section 111-910." O.C.L.A. § 81-119.
See also O.C.L.A. § 111-910.
One other point requires mention. The provisions of the 1917 Act requiring the school district clerk to *Page 594 
give notice of the election are not opposed to the view that the conduct of the tax election should be in the usual manner specified in the 1937 Act. The 1937 Act does not direct the county clerk to give notice of school elections. His duties under that statute begin with the preparation of ballots. Laws of 1937, Ch. 222, § 5. The county clerk does have duties under the 1937 Act in conducting school elections, and the Act of 1945, Ch. 370, transfers the duties of the county clerk and other named officials to the Registrar of Elections, defendant herein. But the only duties so imposed upon the registrar are those formerly imposed on the clerk and others as specified in the act. Since the 1937 Act does not impose any duty on the county clerk to give notice of election, no such duty is transferred to the registrar and the required giving of notice by the school district clerk
dovetails with the subsequent duties of the registrar.
With full appreciation of the considerations which have led the majority (perhaps reluctantly) to its decision, I still feel constrained to express the view that the demurrer to the writ should be overruled and a peremptory writ issued. The necessity for immediate decision of the case has rendered more exhaustive treatment of the issues pro or con impossible.
Mr. Justice HAY joins in this dissent. *Page 595